Citation Nr: 0533923	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, including arthritis, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 2003.  The veteran requested that he 
be afforded a Board hearing at the time he filed his 
substantive appeals.  The veteran was informed in September 
2005 that he was scheduled for a video conference hearing 
before a member of the Board.  The veteran failed to appear 
for the hearing.  Accordingly, the veteran's request for a 
hearing is treated as withdrawn and the Board will adjudicate 
the claims based on the evidence of record.  38 C.F.R. 
§ 20.704(d) (2005).  

(Consideration of the claim for an increased rating for left 
knee disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have hypertension that is attributable 
to his military service.




CONCLUSION OF LAW

The veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reveal that the 
veteran was seen for a blood pressure evaluation in January 
1984 following an elevated reading on a hospital admission.  
He was noted to have been placed on diuretics and his high 
blood pressure was well-controlled.  His diastolic pressures 
on admission ranged from 88 to 115 and his systolic pressures 
ranged from 120 to 160.  At the time of his evaluation his 
blood pressure was noted to be 126/78.  He was not placed on 
medication due to the normal reading.  He was evaluated again 
in January 1984 and his blood pressure was 120/70.  Readings 
during his evaluation were 142/80, 158/98 and 160/96 in the 
right arm sitting, standing and recumbent, respectively, and 
134/88, 158/106, and 158/106 in the left arm sitting, 
standing and recumbent, respectively.  His blood pressure was 
listed as 135/80 at the time of his separation examination in 
January 1984.  At a blood pressure check in February 1984 the 
veteran's pressure was listed as 144/60.  

The veteran was afforded a VA examination in April 1984.  His 
pressure was listed as 110/78 at that time.  

Private treatment reports from Primary Care Associates of 
Northeast Ohio, Inc., dated from April 1999 to June 2003.  He 
was diagnosed with hypertension in April 1999.  His blood 
pressure was listed as 154/110, 160/100, and 138/90 in April 
1999 and 150/100, 160/100, 120/70 and 140/88 in June 1999, 
166/104 in October 1999, 162/100 in August 2002, 132/92 in 
February 2003, 132/100 and 136/84  in June 2003, 168/100 in 
August 2003, 146/100 in September 2003, and 118/80 in October 
2003.  A stress echocardiogram obtained in June 2003 revealed 
resting blood pressure of 160/104 and peak blood pressure of 
200/60.  

The veteran was afforded a VA examination in October 2001.  
The veteran reported that he had high blood pressure in 
service which was observed after he was involved in a motor 
vehicle accident in 1983.  He reported that he was placed on 
medication which he took for one year before he discontinued 
the medication.  He reported that his blood pressure elevated 
again in 1999 at which time he was diagnosed with 
hypertension and placed on medication.  His blood pressure 
was recorded as 150/84 on three different readings at the 
time of the examination.  He reported that he had not taken 
his medication the morning of the examination.  The examiner 
opined that it was not as likely as not that the transient 
hypertension he had in 1983 was related to the hypertension 
diagnosed in 1999.  

Private treatment reports from Midway Medical Center dated 
from June 2003 to September 2003 revealed that the veteran's 
blood pressure was 160/100 and 100/90 in June 2003, 129/79 in 
July 2003, and 150/110 in September 2003.  Hypertension was 
listed in his medical history. 

The veteran was afforded a hearing at the RO before a hearing 
officer in September 2003.  He testified that he had received 
medication for high blood pressure after he was diagnosed 
with hypertension in service in 1983.  He testified that he 
was told that he would have to take the medication for the 
rest of his life but that he stopped taking the medication 
soon thereafter because he did not like to take medications.  
He reported that he was currently taking medication to 
control his hypertension which he had been taking for the 
last four to five years.  He reported that he had flashes, 
dots and a rush of blood in his head when he has elevated 
blood pressure.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 2000 to April 2005.  The veteran's 
blood pressure was recorded as 143/87 in June 2000, 131/77 
and 121/73 in July 2000, 132/78 and 126/75 in August 2000, 
126/80 and 152/88 in March 2001, 111/62 in May 2002, 150/98 
in May 2003, 150/100 in February 2004, 168/102 in January 
2005. 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  Service incurrence or 
aggravation of cardiovascular-renal disease, including 
hypertension, may be presumed if manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable 
rating is warranted for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where the 
diastolic pressure is predominantly 100 or more, or; where 
the systolic pressure is predominantly 160 or more, or; where 
the individual has a history of diastolic pressure which is 
predominantly 100 or more and requires continuous medication 
for control.  For the purposes of Diagnostic Code 7101, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 and Note 1 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Although service medical records document the presence of 
what has been described as transient hypertension, the 
service medical records are negative for any clinical 
assessment or diagnosis of chronic hypertension.  The 
veteran's separation examination dated in January 1984, 
documents a normal blood pressure reading.  Furthermore, a 
reading taken at a VA examination in April 1984 was also 
normal.

There is medical evidence of a current diagnosis of 
hypertension.  However, there is no showing of a relationship 
to the veteran's period of military service or continuity of 
symptomatology after service.  The VA examiner opined that 
the veteran's high blood pressure noted in service in 1983 
was transient in nature and that it was not likely related to 
his hypertension diagnosed in 1999.  Further, none of the 
evidence of record provides a basis for the conclusion that 
the veteran's current hypertension is related to his period 
of service.  The VA examiner's opinion is not contradicted by 
the remaining evidence.

The only evidence suggesting that the veteran's hypertension 
is related to his period of service consists of the 
statements of the veteran himself.  However, since there is 
no indication that he is qualified through education, 
training or experience to offer medical opinions, as a 
layperson, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2005).  

In short, there is no competent evidence of hypertension 
within a year of the veteran's separation from service, and 
no competent evidence linking the current hypertension to 
service, including the high readings in service.  The only 
medical opinion evidence indicates that the veteran's 
hypertension is not related to service.  The preponderance of 
the evidence is against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in December 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO wrote to the veteran again in 
June 2004 and notified him of the evidence/information 
required to substantiate his claim.  He was advised of the 
evidence the RO had already obtained, and he was advised to 
submit any other evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment records 
and VA treatment reports.  The veteran was afforded a VA 
examination.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection should be granted for hypertension.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Service connection for a left knee disability was granted by 
way of a rating decision dated in June 1984.  The veteran was 
assigned a ten percent disability rating.  

The veteran submitted a claim for an increased rating in 
April 2001.  The RO issued a rating decision in April 2002 
whereby the veteran's disability evaluation was increased to 
20 percent for residual post-operative injury of the left 
knee.  

The veteran testified before a hearing officer at the RO in 
September 2003.  He testified that he underwent an emergency 
surgery for a torn meniscus.  He reported that he suffered 
from instability and swelling of the knee.  He reported that 
his knee pain and swelling were constant with flare-ups for a 
week at a time.  

The veteran underwent a left knee arthroscopy and partial 
lateral meniscectomy in March 2002.  The veteran was last 
examined by VA in May 2005.  At that time he was noted to 
have generalized pain, soreness, tenderness and pain 
throughout ranges of motion.  The examiner reported that the 
veteran had motion from 0 degrees to 115 degrees of flexion 
with pain over the last 30 degrees of flexion.  It was noted 
that repetitive use caused increased ache, pain, soreness, 
tenderness, and fatigability, but no assessment was made as 
to the degree that functional impairment due to such problems 
can be equated to the rating criteria.  A new examination is 
therefore required in order to assess the veteran's current 
status, including all functional impairments.

The Board also finds it curious that the RO, in supplemental 
statements of the case issued in May 2004 and July 2005 
accounted for the current 20 percent rating by reporting that 
10 percent was warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 for arthritis with painful limited motion and 10 
percent was warranted for symptomatic residuals of a 
meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Presumably, the symptoms attributed to the meniscectomy 
included some of the very same symptoms on which the rating 
under Diagnostic Code 5003 was assigned, namely, pain.  If 
so, such a rating practice raises the question of whether the 
rule against pyramiding has been violated.  38 C.F.R. § 4.14 
(2005).  

Additionally, it is interesting to note that the RO, in its 
May 2003 statement of the case, referred to the 20 percent 
rating as accounting for both instability and limitation of 
motion due to arthritis.  This conclusion is likewise suspect 
given the principles enunciated in VAOPGCPREC 23-97 that 
provides for the award of separate compensable ratings in 
instances where a compensable level of instability and a 
compensable level of limited motion due to arthritis are 
shown.  In order to have such questions sorted out, a remand 
is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule a VA 
orthopedic examination to determine 
the nature and extent of the 
veteran's left knee disability.  All 
necessary tests and studies, 
including range of motion studies 
should be conducted.  The orthopedic 
examination report must discuss any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
and pain with use, and provide an 
opinion as to how these factors 
result in limitation of function.  
If the veteran describes flare-ups 
of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups.  All 
losses of function, whether due to 
pain, weakness, or fatigability, 
etc., should be equated to 
additional degrees of limitation of 
motion (beyond that shown 
clinically).  This should be done 
both in terms of flexion and 
extension.  VAOPGCPREC 9-04 
(separate ratings may be assigned 
for limitation of extension and 
limitation of flexion).  It should 
also be noted whether the veteran 
experiences any lateral instability, 
and if so whether it is slight, 
moderate, or severe.  

2.  After the requested development 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  Consideration 
should be given to the possibility 
of separate ratings based on 
instability, limitation of flexion, 
and limitation of extension.  
Ratings based on limitation of 
motion should account for functional 
losses due to pain, etc.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


